PER CURIAM.
Anthony Storman appeals the judgment and sentence entered following his nolo con-tendere plea pursuant to his written plea agreement with the State. Our review of the record reveals discrepancies between the plea agreement, the oral pronouncements at the sentencing hearing, and the written judgment. All of these matters could and should have been directed to the trial court for clarification and correction, which would have eliminated the necessity for this appeal.
The appellant’s convictions are affirmed. However, the sentences on Counts I, IV, and V are reversed and this cause is remanded for resentencing in accordance with the plea agreement.
AFFIRMED in part; REVERSED in part; REMANDED for resentencing.
GOSHORN, GRIFFIN and DIAMANTIS, JJ., concur.